DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention 2 in the reply filed on 07/25/2022 is acknowledged.
Claims 1-17 have been cancelled. 
Claim Objections
Claims 21,24 are objected to because of the following informalities:  Claim 21 states “releasing the strap to decoupled from the pole”, should be corrected for better grammatical structure. Claim 24 states “centering the leash mount the shoulder bar”, should be corrected for better grammatical structure. Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second rear strap over the animal” of claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21,22,26,30, 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the second rear strap" in line 3.  There is insufficient antecedent basis for this limitation in the claim. This element was not properly introduced into claim 21 or 18 however was properly introduced in claim 20. Examiner has interpreted that Applicant intended the claim to be dependent on claim 20 as opposed to claim 18. 
Claim 22 recites the limitation "four poles" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear as to whether this is a new limitation or referencing elements that were claimed before. Examiner has interpreted that applicant intended to reference two front poles of the shoulder bar, which have not been introduced yet, and two rear poles. The two front poles being taught by the Salts reference and two rear poles being taught by the Yang reference as seen below. 
Claim 26 recites the limitation "a rear pole" in line 2.  This element was introduced previously in claim 18. It is uncertain whether this is meant to reference the element that was previously introduced or whether this limitation is meant to introduce another rear pole. For examination purposes, Examiner has interpreted that this limitation was in reference to the previously introduced rear pole of claim 18. 
Claim 30 recites the limitation "the four poles" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear as to whether this is a new limitation or referencing elements that were claimed before. Examiner has interpreted that applicant intended to reference two front poles of the shoulder bar, which have not been introduced yet, and two rear poles. The two front poles being taught by the Salts reference and two rear poles being taught by the Yang reference as seen below. 
Claim 32 recites the limitation "the four poles" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear as to whether this is a new limitation or referencing elements that were claimed before. Examiner has interpreted that applicant intended to reference two front poles of the shoulder bar, which have not been introduced yet, and two rear poles. The two front poles being taught by the Salts reference and two rear poles being taught by the Yang reference as seen below. 
Claim 32 recites “hingedly coupling the two forward bumpers, and hingedly coupling the two rear bumpers” in lines 2-3. There does not seem to be any support for this limitation in the disclosure. The disclosure seems to pertain the bars hingedly coupled to the bumpers, not the bumpers themselves hingedly coupled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-19,24,29,31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Brauning (US 3120836 A) in view of Norman (US 4470372 A), Salts (US 5960746 A) and Yang (KR 101813709 B1).
Regarding claim 18: Brauning discloses a method for restraining an animal on a device (abstract), said method comprising the steps of: placing the animal onto a platform (11) supported by a horizontal planar surface (floor that base 30 rests on); attaching a first end of a leash (27) around a portion of the animal's body (fig. 1); securing a section of the leash to a leash mount (25) coupled to the device; and wrapping a strap (19,20),from a rear pole (15) coupled to the platform (11).
Brauning fails to disclose lowering a shoulder bar from above the animal down onto a top surface of the animal and locking the height of the shoulder bar.
However, Norman teaches lowering a shoulder restraint (belt 65 is a functional equivalent to a shoulder bar) from above the animal down onto a top surface of the animal (Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the animal restraining apparatus as disclosed by Brauning with the strap restraint as taught by Norman so as to engage the shoulders of the animal decreasing movement and allowing for proper grooming procedures to occur.
Salts teaches locking the height of the shoulder bar (Col 5 lines 48-50 “Accordingly, the height of the left end support bar 16 and the right end support bar 17 is adjustable using the end support bar locking handles 18 to secure them at the desired level.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the shoulder restraining strap as disclosed by modified Brauning with the telescoping bars as taught by Salts so as to further restrain the animal and prevent movement from the animal during grooming sessions. 
Modified Brauning fails to teach a strap hanging from a rear pole under and transversely across the animal and fastening one end of the strap (160) to a fastener (162) mounted on a second rear pole (131).
However, Yang teaches a strap (160) hanging from a rear pole under and transversely across the animal and fastening one end of the strap (160) to a fastener (162) mounted on a second pole (131).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the rear restraint as disclosed by modified Brauning with the two pole restraint as taught by Yang so as to effectively secure both the front and rear body of the animal, preventing unnecessary movement. 
Regarding claim 19: the modified reference teaches the limitations of claim 18 as shown above.
The combination of references teach whereby said step of securing comprises setting a portion of the leash (Brauning 27) on the shoulder bar (Salts 21,26).
Regarding claim 24: the modified reference teaches the limitations of claim 19 as shown above.
The combination of references teach centering the leash mount (Brauning 25) on the shoulder bar (Salts 21,26).
Regarding claim 29: the modified reference teaches the limitations of claim 18 as shown above.
The combination of references teach tensioning the strap (Brauning tensioning w/ buckle 21) and securing a predetermined length of strap (Yang 160) set between said two rear poles (Yang 131).
Regarding claim 31: the modified reference teaches the limitations of claim 18 as shown above.
Modified Brauning fails to teach the step of arranging two forward bumpers and two rear bumpers on the platform.
However, Yang teaches arranging two rear bumpers (Yang 112) on the platform.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the forward and rear poles as disclosed by modified Brauning with the bumpers as taught by Yang so as to decrease the likelihood that the poles are dislodged by the restrained animal, and also providing structural support for the poles. 
Modified Brauning discloses the claimed invention except for two forward bumpers.  It would have been obvious to one having ordinary skill in the art before the effective filing date to duplicate the two rear bumpers so that there are also two forward bumpers, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 32: the modified reference teaches the limitations of claim 31 as shown above.
Yang teaches hingedly coupled bumpers (112, Fig. 2). 
Modified Brauning discloses the claimed invention except for whereby said step of arranging comprises mounting each of the four poles to an outside surface of the front and rear bumpers. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to mount the four poles to an outside surface of the bumpers, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Regarding claim 33: the modified reference teaches the limitations of claim 18 as shown above.
Modified Brauning further teaches whereby said step of placing comprises setting each of the poles vertically and perpendicularly relative the platform (See 15,22 Fig. 1, additionally seen in Yang 131 Fig. 3).
Regarding claim 34: the modified reference teaches the limitations of claim 18 as shown above.
The combination of references further teach whereby said step of placing comprises setting rear poles (Yang 131) at an acute angle relative a rear of the platform (Yang, could be set at any angle between 90 and 0 degrees as shown in Figures 1 and 4).
Claim Rejections - 35 USC § 103
Claims 20-22,27,30 are rejected under 35 U.S.C. 103 as being unpatentable over Brauning, Norman, Salts, and Yang as applied to claim 18 above, and further in view of McDonough (US 5243931 A).
Regarding claim 20: the modified reference teaches the limitations of claim 18 as shown above.
Modified Brauning fails to teach the step of further securing a second rear strap over the animal and fastening an end of the second rear strap onto the strap, said step of further securing after said step of wrapping.
However, McDonough teaches further securing a second rear strap (38) over the animal and fastening an end of the second rear strap onto the strap (36), said step of further securing after said step of wrapping (wrapping strap 36 under the animal would have to occur before securing with strap 38)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the rear strap as disclosed by modified Brauning with the second strap as taught by McDonough so as to further secure the rear body of the animal, therefore preventing movement. 
Regarding claim 21: the modified reference teaches the limitations of claim 18 as shown above. (See 112B above, dependency is believed to be on claim 20).
The combination of art teaches removing the animal from the device by: removing the second rear strap (McDonough 38) from the strap (McDonough (36)); releasing the strap (Yang 160) to decoupled from the rear pole (Yang 131); and dislodging the leash (Brauning 27) from the device (Brauning 25).
Regarding claim 22: the modified reference teaches the limitations of claim 21 as shown above.
Modified Brauning discloses the claimed invention except for four poles.  It would have been obvious to one having ordinary skill in the art before the effective filing date to duplicate the two rear poles as taught by (Yang 131) in order to have two forward poles, thus four poles in total, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
The combination of art teaches collapsing the device by: telescopically retracting at least one of the poles (Salts, Col 5 lines 48-50, “Accordingly, the height of the left end support bar 16 and the right end support bar 17 is adjustable using the end support bar locking handles 18 to secure them at the desired level.”); dislocating securing pins on each of four poles on the device to free rotational movement along hinges at the bottom of each of the four poles (Yang page 3 para 5, “A hole (H) is formed at the front end of the side member (112), and the pin (P) is pushed thereon to prevent the pillars (131) from falling forward.”); rotating each of the four poles into a collapsed position parallel with the platform (Yang, Best illustrated in Fig. 4).
Regarding claim 27: the modified reference teaches the limitations of claim 18 as shown above.
Modified Brauning fails to teach strapping a second strap with a first end fixedly coupled to the strap, and mating a second end of the second strap to the strap.
However, McDonough teaches strapping a second strap (38) with a first end fixedly coupled (via 48 and 56) to the strap (36), and mating a second end (Via 50 and 52) of the second strap to the strap (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the rear strap as disclosed by modified Brauning with the second strap as taught by McDonough so as to further secure the rear body of the animal, therefore preventing movement. 
Regarding claim 30: the modified reference teaches the limitations of claim 22 as shown above.
Modified Brauning teaches whereby said step of rotating is accomplished by hingedly rotating each of the four poles so that a plane of rotation of each of the four poles is parallel one another (Yang 131, Fig. 4).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Brauning, Norman, Salts, and Yang as applied to claim 19 above, and further in view of Beebe (US 7603966 B1).
Regarding claim 23: the modified reference teaches the limitations of claim 19 as shown above.
The combination of art teaches setting a portion of the leash (Brauning 27) on the shoulder bar (Salts 21,26).
Modified Brauning fails to teach setting a portion of the leash into a dual cam cleat.
However, Beebe teaches setting a portion of an elongate section (50) into a dual cam cleat (52). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the shoulder bar as disclosed by modified Brauning with the dual cam cleat as taught by Beebe so as to secure the leash in place and further prevent movement of the animal. 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Brauning, Norman, Salts, and Yang as applied to claim 18 above, and further in view of Monks (US 10098325 B2).
Regarding claim 25: the modified reference teaches the limitations of claim 18 as shown above.
Modified Brauning fails to teach the step of further lowering a pair of wings downwardly from the shoulder bar on either side of a center of the shoulder bar.
However, Monks teaches further lowering a pair of wings (206) downwardly from the shoulder bar (202)  on either side of a center of the shoulder bar (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the shoulder bar as disclosed by modified Brauning with the side members as taught by Monks so as to prevent rotation of the animal’s head left or right and making grooming of the animal easier. 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Brauning, Norman, Salts, and Yang as applied to claim 18 above, and further in view of Smith (US 7357099 B2).
Regarding claim 26: the modified reference teaches the limitations of claim 18 as shown above.
Yang teaches strapping the strap (Yang 160) and coupling an end of the strap to a rear pole.
Modified Brauning fails to teach a quick release buckle.
However, Smith teaches a quick release buckle (94).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the rear poles as disclosed by modified Brauning with the quick release buckle as taught by Monks so as to allow for quick and easy restraint of the animal when setting up on the grooming table. 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Brauning, Norman, Salts, Yang, and McDonough as applied to claim 27 above, and further in view of Doyle (US 4644902 A).
Regarding claim 28: the modified reference teaches the limitations of claim 27 as shown above.
Modified Brauning fails to teach whereby said strap of strapping is accomplished with a hook-and-loop fastener complementarily fastened to a hook-and-loop fastener on the strap.
However, Doyle teaches whereby said strap of strapping is accomplished with a hook-and-loop fastener (35) complementarily fastened to a hook-and-loop fastener on the strap (26/28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the straps as disclosed by modified Brauning with the hook and loop fastener as taught by Doyle so as to replace a known fastener for a quicker fastener, decreasing the time it takes to set up the animal into the restraint device. 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited art in applicant’s related field of animal restraints. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619